           Case 7:17-cv-01857-LSC Document 84 Filed 07/03/19 Page 1 of 4                                FILED
                                                                                                2019 Jul-03 PM 02:18
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION

                                                  )
    RESHAWN ARMSTRONG,
                                                  )
    pro se,
                                                  )
           Plaintiff,                             )
                                                                  7:17-cv-01857-LSC
                                                  )
     v.
                                                  )
    MATTHEW G. WHITAKER,                          )
                                                  )
           Defendant.
                                                  )

                                             Order

          Before the Court is Plaintiff Reshawn Armstrong’s Motion to Strike

Defendant’s Answers and Affirmative Defenses. (Doc. 78.) Under Rule 12(f), a

Court may only strike “from a pleading an insufficient defense or any redundant,

immaterial, impertinent or scandalous matter.” Fed. R. Civ. P. 12(f). Motions to

strike are disfavored and “a drastic remedy to be resorted to only when required for

the purposes of justice.” Augustus v. Bd. of Pub. Instruction of Escambia Cty, Fla., 306

F.2d 862, 868 (5th Cir. 1962)1 (quoting Brown & Williamson Tobacco Corp. v. U.S.,

201 F. 2d 819, 822 (6th Cir. 1953)).




1       In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed down
before October 1, 1981.

                                           Page 1 of 4
         Case 7:17-cv-01857-LSC Document 84 Filed 07/03/19 Page 2 of 4




       Upon review, Armstrong has not demonstrated cause for Defendant’s denials

to be struck or that she is prejudiced by any of these denials. Armstrong may disagree

with Defense Counsel’s tactics in answering her complaint and ultimately the

veracity of such representations. However, debates regarding whether Defendant is

being truthful in regard to disputed factual allegations and Defendant’s

thoroughness in answering Plaintiff’s Third Amended Complaint are not a ground

for the Court to strike Defendant’s answer. Accordingly, Plaintiff’s Motion (doc. 78)

is DENIED in regard to Armstrong’s request to strike Defendant’s answer.

       Rule 8(b)(1)(A) provides that, in general, when responding to a pleading a

party must “state in short and plain terms its defenses to each claim asserted against

it.” Rule 8(c) specifically addresses affirmative defenses, requiring parties to

“affirmatively state any avoidance or affirmative defenses, including: accord and

satisfaction; arbitration and award; assumption of risk . . . .” Fed. R. Civ. P. 8. The

Eleventh Circuit has not extended the pleading requirements of Rule 8(a) to

affirmative defenses. Hassan v. U.S. Postal Serv., 842 F.2d 260, 263 (11th Cir. 1988).

Instead, the Eleventh Circuit has stressed that“[t]he purpose of Rule 8(c) is simply

to guarantee that the opposing party has notice of any additional issue that may be

raised at trial so that he or she is prepared to properly litigate it.” Id.




                                        Page 2 of 4
        Case 7:17-cv-01857-LSC Document 84 Filed 07/03/19 Page 3 of 4




       Defendant has complied with the requirements of Rule 8. Defendant’s

pleading has apprised Plaintiff of what it will argue both by affirmatively stating the

defenses it will rely upon and providing notice to Plaintiff as to disputed elements of

her case in chief, which is all the Eleventh Circuit requires. Hassan, 842. F.2d at 263.

Plaintiff will have her opportunity to refute the veracity of Defendant’s answer and

defenses with further evidence and legal argument at the later stages of this litigation.

Accordingly, Plaintiff’s Motion to Strike (doc. 78) is DENIED.

      Also before this Court is Plaintiff’s Motion for Clarification. (Doc. 82.) In

response, the Court states that in entering the scheduling Order it adopted the dates

as set forth. All other deadlines are subject to either the agreement of the parties or

the deadlines imposed by this Court’s Uniform Initial Order. Accordingly, Plaintiff’s

Motion for Clarification (doc. 82) is TERMINATED AS MOOT.

      The Court has also received Plaintiff’s Motion for Hearing. (Doc. 83). It

appears to this Court that the motion may still be amenable to resolution in whole or

in part by agreement of the parties. It is therefore hereby ORDERED that the parties

shall confer and shall attempt to resolve their differences regarding the discovery at

issue. This Court will hear argument and rule upon this motion only if the parties file

a further statement with this Court certifying that, after personal consultation and

sincere efforts to do so, they have been unable to resolve this matter satisfactorily.



                                      Page 3 of 4
         Case 7:17-cv-01857-LSC Document 84 Filed 07/03/19 Page 4 of 4




      Unless such a statement is filed on or before Thursday, July 25, 2019, at 4:00

PM, this Court will consider the motion moot and will enter an order to that effect.

If such a statement is filed on or before Thursday, July 25, 2019, this Court will hear

argument and rule upon the motion at a hearing set for Monday, July 29, 2019, at

2:00 PM, at the United States Federal Building and Courthouse, Tuscaloosa,

Alabama, before Judge L. Scott Coogler.

      Counsel are reminded that this Court will impose sanctions against the losing

party in accordance with Federal Rule of Civil Procedure 37, in the absence of

substantial justification for the losing party’s position.

      DONE and ORDERED on July 3, 2019.


                                                 _____________________________
                                                         L. Scott Coogler
                                                    United States District Judge
                                                                                   195126




                                       Page 4 of 4
